Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 17 (Patent Claim 15),
Line 1:  Change “16” to - - 15 - -;

In Claim 18 (Patent Claim 16),
Line 1:  Change “16” to - - 15 - -;

In Claim 19 (Patent Claim 17),
Line 1:  Change “16” to - - 15 - -;

In Claim 20 (Patent Claim 18),
Line 2:  Change “16” to - - 15 - -;


In Claim 21 (Patent Claim 19),
Line 2:  Change “16” to - - 15 - -; and

In Claim 23 (Patent Claim 20),
Line 1:  Change “16” to - - 15 - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A method of maintaining a tire and a tire maintenance system, comprising: a monitoring module, an inflating module, a repairing module, and a controller;  wherein the tire maintenance system further comprises an automatic mode, a guidance mode or a manual mode, wherein in the automatic mode, the tire maintenance system will automatically finish the maintenance to the tire, wherein in the guidance mode, the controller provides selections to the user through the display, and guides the user to finish the maintenance, and wherein in the manual mode, the user can select an individual step, such as inflation step, deflation step, or repairing step, as defined within the context of claims 1 and 15 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753